Title: To Thomas Jefferson from Vanet, 27 September 1788
From: Vanet, M.
To: Jefferson, Thomas


          Le Havre, 27 Sep. 1788. Has received the letters TJ sent him on 20 and 24 Sep. The ship on which he intended to embark is still here, but in a condition that destroys the confidence of the passengers and the merchants: she is “absolument pourri”; the captain, fearing condemnation, refuses to make repairs, but proposes to effect them in England. Vanet has decided not to take passage, on the advice of the merchants  at Le Havre, especially Limozin who has promised him that another ship will arrive in the next fortnight or three weeks; will take care of any further commissions TJ may have for him in that period.
        